Theft of a horse is the offense; penalty assessed at confinement in the penitentiary for two years.
The State's Attorney before this court objects to the consideration of the statement of facts and bills of exception for the reason that they were not filed within the time prescribed by law. The motion for new trial was overruled and notice of appeal given on December 20, 1934. The ninety days from this date allowed for the filing of the bills of exception and statement of facts expired on March 30, 1935. The bills of exception and statement of facts were not filed until March 26, 1935, which was six days beyond the time allowed by law, and therefore cannot be considered by this court. See Art. 760, C. C. P., 1925; also Texas Jur., Vol. 4, p. 430, sec. 295.
No error having been perceived or pointed out in the record, the judgment of the trial court is affirmed.
Affirmed.